Citation Nr: 0326001	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  00-03 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the reduction in the rating for the veteran's 
service-connected bronchitis from 100 percent to 30 percent 
disabling was proper.

2.  Entitlement to an increased rating for bronchitis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel



INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which implemented a proposed reduction 
in the disability rating for the veteran's bronchitis from 
100 percent to 30 percent disabling, effective January 1, 
2000.  The veteran filed a timely appeal to this adverse 
determination.


REMAND

In reviewing the evidence relevant to the veteran's claims, 
the Board observes that the veteran underwent pulmonary 
function testing at a VA facility in September 2002.  
However, the veteran's claims file contains two different 
reports of results of this testing, each containing different 
results.  Both reports state that the veteran's post-
bronchodilator FEV1 was 2.25.  However, one report states 
that this number was 50.8 percent of predicted, while the 
other report states that this number was 58 percent of 
predicted.  Similarly, both reports state that the veteran's 
pre-bronchodilator DLCO(SB) was 17.42 (it appears that post-
bronchodilator results were not obtained for this aspect of 
the test).  However, one report states that this number was 
43 percent of predicted, while the other report states that 
this number was 48 percent of predicted.  Therefore, the RO 
should contact the John Cochran VA Medical Center in St. 
Louis, Missouri and attempt to obtain the official results of 
this testing.  To the extent that it cannot be determined 
which set of results is the more accurate, the RO should use 
whichever numbers would result in the greater benefit to the 
veteran.

In addition, the Board observes that in a VA Form 21-4138, 
Statement in Support of Claim, received by VA in July 2003, 
the veteran reported that he underwent a VA "Pulmonary 
Function Test conducted in either April or May 2003," and 
asked that VA obtain a copy of the results of this testing 
for consideration in evaluating his increased rating claim.  
He also stated that his medical treatment for bronchitis from 
June 2002 to July 2003 had been at the VA Medical Center in 
St. Louis, Missouri.  The most recent VA outpatient treatment 
notes obtained from this source extend through April 2003, 
but do not include the results of pulmonary function testing.  
The Board finds that it must obtain these recent VA records 
prior to a final adjudication of the veteran's appeal.  See 
38 U.S.C.A. § 5107 (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611, 612-613 (1992) (the VA has constructive, if 
not actual, knowledge of records generated by the VA); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372-373 (1992) (when 
the VA has knowledge of relevant records, the Board must 
obtain these records before proceeding with the appeal).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure compliance 
with due process, the Board finds that further action with 
respect to the issue on appeal in this case is warranted.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the John 
Cochran VA Medical Center and request the 
official and correct results of pulmonary 
function testing conducted on the veteran 
at that facility on September 4, 2002.  
To the extent that it cannot be 
determined which set of numbers 
constitutes the official results, the RO 
should use the numbers most advantageous 
to the veteran in evaluating his claim.

2.  The RO should also request the 
results of VA pulmonary function testing 
conducted at the John Cochran VA Medical 
Center in St. Louis, Missouri in April or 
May 2003.  If such records cannot be 
found or are otherwise unavailable, a 
notation to that effect should be 
associated with the veteran's claims 
file.

3.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  In particular, the 
RO must ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  The RO should next 
readjudicate the issues of the propriety 
of the reduction in the rating for the 
veteran's service-connected bronchitis 
from 100 percent to 30 percent disabling 
and the veteran's entitlement to an 
increased rating for bronchitis, 
currently evaluated as 30 percent 
disabling.  If any determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



